Case 1:20-cv-00216-MSM-PAS Document 326 Filed 07/29/20 Page 1 of 2 PageID #: 15342




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

    OSCAR YANES, GAGIK MKRTCHIAN,
    and WENDELL BAEZ LOPEZ, on behalf
    of themselves and all those similarly situated,

                        Petitioners-Plaintiffs,                   Civil Action No.
                 -v.-                                            20-CV-216-MSM-PAS

    DANIEL W. MARTIN, Warden, Donald
    W. Wyatt Detention Facility; CHAD F.
    WOLF, Acting Secretary, U.S. Department
    of Homeland Security; MATTHEW T.
    ALBENCE, Acting Director, U.S.
    Immigration and Customs Enforcement;
    TODD M. LYONS, Acting Field Office
    Director, U.S. Immigration and Customs
    Enforcement; and CENTRAL FALLS
    DETENTION FACILITY
    CORPORATION,

                        Respondents-Defendants.


         NOTICE OF ONE NEW ICE DETAINEE ADMISSION, AND ONE RELEASE
          The Federal Respondents respectfully submit this notice to advise the Court and the parties

   of two changes to the number of detainees in ICE custody at the Wyatt facility. First, counsel are

   advised that one individual previously detained at the facility, Raul Mendoza, has been released

   from ICE custody in light of developments in his immigration case. Counsel have additionally

   been advised that new detainee has been transferred into the facility by ICE:

    A#              Name              Age                 Immigration        Final Order of   Country of
                                                          Detention Status   Removal          Citizenship
    071719621       Omar,      Omar   25                  8 U.S.C. 1226(c)   No               Somalia
                    Mohamed




                                                      1
Case 1:20-cv-00216-MSM-PAS Document 326 Filed 07/29/20 Page 2 of 2 PageID #: 15343




          With this filing, the Federal Respondents provide the following documents as exhibits:

      A) Criminal history for detainee Omar

      B) Denial of petition for habeas corpus in Omar v. Moniz, 20-10846-PBS (D.Mass., May 5,
         2020)

      C) Lewiston Police Arrest Report: 10/24/17

      D) Lewiston Police Arrest Report: 7/2/18
   Dated July 29, 2020

                                                               Respectfully submitted,

                                                               AARON L. WEISMAN
                                                               United States Attorney

                                                               _/s/ Zachary A. Cunha __________
                                                               Zachary A. Cunha (Bar No. 7855)
                                                               Bethany N. Wong
                                                               Richard B. Myrus
                                                               Assistant U.S. Attorneys
                                                               United States Attorney’s Office
                                                               50 Kennedy Plaza, 8th Floor
                                                               Providence, RI 02903
                                                               401-709-5000




                                  CERTIFICATE OF SERVICE
           I hereby certify that, on July 29, 2020, I caused the foregoing document to be filed by
   means of this Court’s Electronic Case Filing (ECF) system, thereby serving it upon all registered
   users in accordance with Federal Rule of Civil Procedure 5(b)(2)(E) and Local Rules Gen 305 and
   309(b).
                                               By:     _/s/ Zachary A. Cunha______
                                                       Zachary A. Cunha
                                                       Assistant United States Attorney




                                                  2
